DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 42 – 43, 45, 48, 51 – 54, 58, and 60 – 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uecki (US2014/0321610 A1).
With respect to dependent claim 42, Uecki teaches in Fig. 13 an x-ray imaging device comprising: 
an antiscatter grid 328;as disclosed in paragraph [0094] including: a plurality of vertical walls 328 arranged in a geometric pattern for pointing towards an x-ray source to image an object positioned between the x-ray source and the antiscatter grid as shown in Fig. 1; and a plurality of open ended channels defined by the plurality of vertical walls as shown in Fig. 13; and 
a detector 325 including an x-ray absorbing sensor layer scintillators as disclosed in paragraph [0046] and a detector pixel array, 
wherein a pitch between the plurality of vertical walls of the antiscatter grid is larger than a pitch of the detector pixel array as shown in Fig. 13.
With respect to independent claim 53, see the rejection justification to claim 1 above.
With respect to dependent claims 43 and 54, Uecki teaches wherein the x-ray absorbing sensor layer is divided into pixels with reflective walls 327 as disclosed in paragraph [0047].
With respect to dependent claim 45, because Uecki teaches antiscatter grid, Uecki teaches  wherein a footprint of the antiscatter grid introduces a pattern of image intensity variations in the image of the object.
With respect to dependent claims 48 and 58, Uecki teaches wherein the x-ray absorbing sensor layer includes a phosphor layer as disclosed in paragraph [0046].
With respect to dependent claim 51, Uecki teaches  the x-ray source 311.
With respect to dependent claims 52 and 60, Uecki teaches in Fig. 1 wherein the x-ray source is spaced apart from the detector to facilitate transmission X-ray imaging of the object.
With respect to independent claim 61, as discussed above in the rejection justification to claim 1 above and in Fig. 1 and Fig. 13 Uecki teaches an x-ray imaging method comprising: positioning an object between an x-ray source and an antiscatter grid, the antiscatter grid including: a plurality of vertical walls arranged in a geometric pattern and pointed toward the x-ray source; and a plurality of open ended channels defined by the plurality of vertical walls; receiving electromagnetic radiation from the x-ray source using a detector, the detector including: an x-ray absorbing sensor layer; and a detector pixel array, wherein a pitch between the plurality of vertical walls of the antiscatter grid is larger than a pitch of the detector pixel array; and generating an image of the object based on the receiving.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 44 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uecki, and further in view of Yoshida (US 4,866,744).
The teaching of Uecki has been discussed above.
With respect to dependent claims 44 and 55, Uecki teaches in Fig. 13 wherein the antiscatter grid is placed directly on the x-ray absorbing sensor layer, but is silent with wherein the x-ray absorbing sensor layer is continuous.
Yoshida teaches wherein the x-ray absorbing sensor layer 40 is continuous. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Uecki in order to detect X-rays for imaging. 
Claim(s) 46 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uecki, and further in view of Funk (US 2012/0257710 A1).
The teaching of Uecki has been discussed above.
With respect to dependent claims 46 and 56, Uecki is silent with wherein the pitch between the plurality of vertical walls of the antiscatter grid is from 1.2 millimeters (mm) to 3 mm.
	In paragraph [0131] Funk teaches a pitch for collimator including between 1 mm to 10 cm. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Uecki in order to achieve a desired resolution in X-ray imaging. Such a pitch claimed in claim 48 would be obvious choice in achieving a desired resolutions. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim(s) 47 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uecki, and further in view of Harding (US 2011/0081004 A1).
The teaching of Uecki has been discussed above.
With respect to dependent claims 47 and 57, Uecki is silent with a gap between the antiscatter grid and the x-ray absorbing sensor layer.
	In Fig. 2 Harding teaches a gap between the antiscatter grid and the x-ray absorbing sensor layer. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Uecki in order to achieve a desired spatial resolution in X-ray imaging. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim(s) 49 – 50 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uecki, and further in view of Edic (US 2006/0023832 A1).
The teaching of Uecki has been discussed above.
With respect to dependent claims 49 – 50 and 59, Uecki is silent with wherein the detector includes an energy integrating detector and wherein the detector includes a plurality of photon counting pixels.
	In paragraph [0036] Edic teaches  energy integrating  or photon counting detector. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Uecki in order to perform X-ray imaging with a known detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
	There are detectors in terms of energy integrating or photon counting in forming an X-ray image. Therefore, choosing a detector in desired fashion would be ordinary skilled in the art in order to perform energy-dependent imaging or photon count imaging which are generally available as for image reconstruction algorithm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884